 Case 1:20-cv-00467-SB Document 23 Filed 03/25/21 Page 1 of 5 PageID #: 1025




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


                                                        C.A. No. 20-cv-467-SB

  In re Tableau Software, Inc. and
  Salesforce.com, Inc. Derivative Litigation
                                                        DEMAND FOR JURY TRIAL


     PLAINTIFF’S MOTION FOR RECONSIDERATION OF ORDER DISMISSING
              DOUBLE-DERIVATIVE CLAIMS WITH PREJUDICE

       Plaintiff Abdullah Ansary (“Plaintiff”) by and through his undersigned counsel, hereby

moves the Court pursuant to Rule 59(e) of the Federal Rules of Civil Procedure for reconsideration

of the Order dated March 22, 2021 (D.I. 22), dismissing Plaintiff’s double-derivative claims on

behalf of Salesforce.com, Inc. (“Salesforce”) with prejudice. Plaintiff moves the Court to modify

the language of the Order so as to limit the dismissal of the above-captioned action to be with

prejudice only as to Plaintiff’s demand futility claims pursuant to Rule 23.1 of the Federal Rules

of Civil Procedure, but otherwise to dismiss his double-derivative claims without prejudice. The

grounds for this motion are set forth herewith.

                                 RELEVANT BACKGROUND

       On August 11, 2020, Plaintiff filed a Verified Consolidated Shareholder Double Derivative

Complaint on behalf of Nominal Defendants Tableau Software, Inc. (“Tableau”) and Salesforce

against certain officers and/or directors of Tableau for breaches of their fiduciary duties and unjust

enrichment. D.I. 10.

       On September 25, 2020, Tableau, Salesforce and the individual defendants filed a Motion

to Dismiss for Failure to State a Claim, seeking to dismiss Plaintiff’s derivative claims pursuant to

Federal Rule of Civil Procedure 23.1 for failure to adequately plead demand futility and,



                                                  -1-
 Case 1:20-cv-00467-SB Document 23 Filed 03/25/21 Page 2 of 5 PageID #: 1026




alternatively, on behalf of the individual defendants only, pursuant to 12(b)(6) of the Federal Rules

of Civil Procedure, for failure to state a claim for relief. D.I. 12-13.

        On November 5, 2020, the above-captioned matter was reassigned from Chief Judge

Leonard P. Stark to Your Honor. D.I. 15.

        Plaintiff filed his opposition to defendants’ motion to dismiss on November 9, 2020 and

briefing on the motion was completed on December 9, 2020. D.I. 16-17.

        On February 10, 2021, the Court issued a Memorandum Opinion, detailing the reasoning

behind the Court granting the Rule 23.1 motion to dismiss Plaintiff’s consolidated complaint. D.I.

19. The Court explained that Plaintiff failed to make a pre-suit litigation demand on the Salesforce

Board of Directors to take action in response to alleged misconduct by Tableau’s officers and

directors and that the consolidated complaint did not plead adequate facts challenging Saleforce’s

board’s independence or disinterestedness to excuse making such demand. Thus, the Court held

that demand was not excused as futile. In granting defendants’ motion to dismiss pursuant to Rule

23.1 for failing to establish demand futility, the Court noted that, “[t]hough Ansary’s claims might

have some merit, they belong to Salesforce. Since he has not pleaded particularized facts to show

that demand should be excused, he cannot bring this double-derivative action.” D.I. 19 at 8. The

Court allowed Plaintiff thirty days to amend to cure the defect and denied defendants’ motion to

dismiss under Rule 12(b)(6) as moot. Id. at 8-9. The same day, the Court ordered that the

consolidated complaint be dismissed without prejudice pursuant to the Court’s opinion. D.I. 20.

I.e., the Court did not rule on whether Plaintiff pleaded actionable claims for breach of fiduciary

duty and unjust enrichment.

        Thereafter, in accordance with the Court’s Memorandum Opinion and Order (D.I. 19-20),

instead of filing an amended complaint, on March 18, 2021, Plaintiff served a detailed litigation



                                                  -2-
 Case 1:20-cv-00467-SB Document 23 Filed 03/25/21 Page 3 of 5 PageID #: 1027




demand on Saleforce’s Board of Directors to take action against certain current/former officers

and directors of Tableau for alleged misconduct, including making false and misleading statements

and omissions of material fact that downplayed various negative impacts new competition was

having on Tableau, breaching their fiduciary duties, grossly mismanaging Tableau, abusing their

control, wasting corporate assets, and unjustly enriching themselves. Plaintiff’s demand indicated

that Plaintiff intended to initiate litigation on behalf of the Company if the Salesforce Board of

Directors failed to commence action within a reasonable period of time and noted that Plaintiff

was available to assist the board in its investigation.

       On March 22, 2021, the Court issued an Order dismissing Plaintiff’s double-derivative

claims on behalf of Salesforce with prejudice and closing the above-captioned action. D.I. 10.

                                            ARGUMENT

       “A motion for reconsideration is the ‘functional equivalent’ of a motion to alter or amend

judgment under Federal Rule of Civil Procedure 59(e).” Kaufman v. Allemang, 70 F. Supp. 3d 682,

697 (D. Del. 2014) (citing Jones v. Pittsburgh Nat’l Corp., 899 F.2d 1350, 1352 (3d Cir.1990)).

Reconsideration is appropriate to “correct manifest errors of law or fact or to present newly

discovered evidence.” Max’s Seafood Cafe ex rel. Lou–Ann, Inc. v. Quinteros, 176 F.3d 669, 677

(3d Cir.1999). In making such a motion, the moving party must show: “an intervening change in

the controlling law; (2) the availability of new evidence that was not available when the [judgement

was granted]; or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.”

Id. Here, Plaintiff submits that reconsideration over the dismissal of Plaintiff’s double-derivative

claims is appropriate to prevent the manifest injustice of barring Plaintiff from bringing double-

derivative claims on behalf of Salesforce for breach of fiduciary duties to Tableau, gross

mismanagement, abuse of control, waste of corporate assets, and unjust enrichment should the



                                                 -3-
 Case 1:20-cv-00467-SB Document 23 Filed 03/25/21 Page 4 of 5 PageID #: 1028




Salesforce Board of Directors improperly reject Plaintiff’s litigation demand for action given that

the Court has not thus far ruled on whether Plaintiff has properly pled that any of those claims are

actionable.

       The language of the Court’s Order grants dismissal of Plaintiff’s double-derivative claims

with prejudice, but without making a distinction between Plaintiff’s failure to adequately plead

demand futility pursuant to Rule 23.1 of the Federal Rules of Civil Procedure and whether Plaintiff

has properly pled his double-derivative claims for breach of fiduciary duty and unjust enrichment.

Without reconsidering and then modifying the language of the Court’s Order, Plaintiff is arguably

disqualified from pursuing his double-derivative claims against Salesforce even if the Salesforce

Board of Directors wrongfully refuses his demand.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court reconsider its March

22, 2021 Order dismissing all of Plaintiff’s double-derivative claims with prejudice and modify

the language of the Order so as to limit the dismissal of the above-captioned action to be with

prejudice only as to Plaintiff’s demand futility claims pursuant to Rule 23.1 of the Federal Rules

of Civil Procedure, but otherwise dismiss the double-derivative claims without prejudice.



Dated: March 25, 2021                                 Respectfully submitted,

                                                     FARNAN LLP

                                                     /s/ Brian E. Farnan
                                                     Brian E. Farnan (Bar No. 4089)
                                                     Michael J. Farnan (Bar No. 5165)
                                                     919 N. Market St., 12th Floor
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 777-0300
                                                     Facsimile: (302) 777-0301
                                                     bfarnan@farnanlaw.com
                                                     mfarnan@farnanlaw.com

                                               -4-
Case 1:20-cv-00467-SB Document 23 Filed 03/25/21 Page 5 of 5 PageID #: 1029




                                         Liaison Counsel for Plaintiff

                                         THE BROWN LAW FIRM, P.C.
                                         Timothy Brown
                                         240 Townsend Square
                                         Oyster Bay, NY 11771
                                         Telephone: (516) 922-5427
                                         Facsimile: (516) 344-6204
                                         tbrown@thebrownlawfirm.net

                                         THE ROSEN LAW FIRM, P.A.
                                         Phillip Kim
                                         275 Madison Avenue, 40th Floor
                                         New York, NY 10016
                                         Telephone: (212) 686-1060
                                         Facsimile: (212) 202-3827
                                         pkim@rosenlegal.com

                                         Co-Lead Counsel for Plaintiff




                                   -5-
